DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant’s arguments with respect to claim 1 as it pertains to the prior art have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment. 
	Applicant’s amendments have introduced new issues with claim 5, however Examiner will provide suggestions as there appear to be typographical errors.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 5, the claim recites “a range of 130mm to 270mm or less” and “a range of 50mm to 190mm or less” which is confusing what the intended range is.  It appears the ranges are to be 130-270mm and 50mm-190mm, and not “or less”.  For purposes of compact prosecution Examiner will interpret the ranges as 130mm to 270mm and 50mm to 190mm.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa et al. (US 2015/0342455 - Kanazawa).
	As to claim 1, Kanazawa teaches a subjective optometry apparatus (Kanazawa Figs. 1; 9A-B), comprising a projection optical system that includes a visual target presenting portion which emits a target light flux (Kanazawa Fig. 9A - 1, 21; para. [0022]) and an optical member which guides an image of the target light flux to a subject eye so as to have an optically predetermined examination distance (Kanazawa Fig. 9A,B - 22; para. [0040]), that cause the target light flux emitted from the visual target presenting portion to be incident on the optical member along an optical axis that deviates from an optical axis of the optical member (Kanazawa Fig. 2 - α, α’; Fig. 9A - light path from 21 deviates from optical axis (O1) of optical member (22)), and that projects the target light flux toward the subject eye (Kanazawa Fig. 9A - E), a housing that accommodates the projection optical system (Kanazawa Fig. 9A - 2), a presentation window provided on the housing to emit the target light flux from an inside of the housing to an outside of the housing therethrough (Kanazawa Fig. 9A - 10; Fig. 1 - 11), an eye refractive power measurement unit provided outside the housing to change optical characteristics of the target light flux emitted from the housing (Kanazawa Fig. 1 - 100; para. [0036]), holding means integrally connects the housing and the eye refractive power measurement unit to hold the eye refractive power measurement unit (Kanazawa Fig. 1 - 100), wherein the target light flux through the eye refractive power measurement unit is projected onto the subject eye to subjectively measure optical characteristics of the subject eye (Kanazawa Fig. 9A - E; para. [0067]), in a case of using the eye refractive power measurement unit, a first distance from the presentation window to the eye refractive power measurement unit in an optical path through which the target light flux from the visual target presenting portion is projected onto the subject eye is small (Kanazawa Fig. 1 - 100, 1, 11; Fig. 9A - 1, 10, E; para. [0081] - teaching 1 and 100 to get integrated), however Kanazawa doesn’t specify the specific distance/size values - e.g. distance from 11 to 100 being less than 180mm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the distance between window (11) and power measurement unit (100) equal to or less than 180mm (18cm ≈ 7.1 inches), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie 195 USPQ 6 (CCPA 1977); In re Boesch 205 
	As to claim 2, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanazawa further teaches the visual target presenting portion and the optical member are disposed such that a second distance the visual target presenting portion to the optical member accommodates for far vision testing needs, in order to subjectively measure the optical characteristics of the subjective eye with the first distance (Kanazawa Fig. 9A - distance from (21) to (23) to (22); para. [0040], [0041]), but doesn’t specify the specific distance.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the distance between target display (21) and optical member (22), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie 195 USPQ 6 (CCPA 1977); In re Boesch 205 USPQ 215 (CCPA 1980).  As discussed by Kanazawa, the device is structure to provide a far vision viewing distance - e.g. 5m and provides the distances between display, optical elements, and eye as is necessary (Kanazawa Fig. 9A; para. [0040], [0041]).
	As to claim 3, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanazawa further teaches the optical member is a concave member (Kanazawa Fig. 9A) and an incident angle of the optical axis of the target light flux on the optical member relative to the optical axis of the o (Kanazawa para. [0049] - teaching reducing the angle so as to eliminate distortion - i.e. overlapping range (MPEP 2144.05)).
	As to claims 4, 5, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanazawa further teaches a housing wherein the presentation window is contained within the housing (Kanazawa Fig. 1 - 11, 12, 2), in order to enable to subjectively measure the optical characteristics of the subject eye with the first distance (Kanazawa Fig. 1 - 100, 11), but doesn’t specify the size of the window - e.g. 50mm-190mm vertical; 130-270mm horizontal.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the window as 130mm-270mm horizontal and 50mm-190mm vertical, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie 195 USPQ 6 (CCPA 1977); In re Boesch 205 USPQ 215 (CCPA 1980).  As discussed by Kanazawa the device is to be portable and thus a window of 50x130mm (2”x5”) is small enough to be portable and allow for viewing of targets (Kanazawa para. [0081]).
	As to claim 6, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanazawa further teaches the optical member is a concave mirror (Kanazawa Fig. 9A - 22), and the projection optical system has a reflection member that reflects the target light flux emitted from the visual presenting portion toward the concave mirror (Kanazawa Fig. 9A - 23), and guides the target light flux reflected by the concave mirror from the inside of the housing to the outside of the housing (Kanazawa Fig. 9A - 23, 22, E).
claim 7, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanazawa further teaches moving means that includes driving means for moving a position of the eye refractive power measurement unit (Kanazawa Fig. 1 - unlabeled armature for moving optometry unit (100) relative to the target presenting unit (1)), and that enables the eye refractive power measurement unit to move between an examination position in front of the subject eye and a retracted position by driving the driving means (Kanazawa Fig. 1 - unlabeled armature for moving optometry unit (100) relative to the target presenting unit (1); Fig. 3 - 70; para. [0051]), and control means that controls the moving means to move the eye refractive power measurement unit between the examination position in front of the subject eye and the retracted position by driving the driving means (Kanazawa Fig. 1 - unlabeled armature for moving optometry unit (100) relative to the target presenting unit (1); para. [0051]).
	As to claim 9, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanazawa further teaches the holding means integrally connects the eye refractive power measurement unit to an upper surface of the housing (Kanazawa Fig. 1 - armature of (100) connected to upper surface of housing base (50)).
	As to claim 10, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanazawa further teaches in a case of using the eye refractive power measurement unit, an examination window of the eye refractive power measurement unit and the presentation window are disposed to face each other (Kanazawa Fig. 1 - 100, 11).
claim 11, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanazawa further teaches the first distance can be small (Kanazawa para. [0081]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the distance between window (11) and power measurement unit (100) equal to or greater than 10mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie 195 USPQ 6 (CCPA 1977); In re Boesch 205 USPQ 215 (CCPA 1980).  As discussed by Kanazawa the refractive power measurement unit (100) and target apparatus with window (1, 11) can be integrated (e.g. distance being small) so as to make the device portable (Kanazawa para. [0081]).
	As to claim 12, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanazawa further teaches the projection optical system comprises a far-near switching portion configured to physically change a position of the visual target presenting portion between a far examination position and a near examination position (Kanazawa Fig. 9A - 30; para. [0082]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa as applied to claim 7 above, and further in view of Sakurada (US 2016/0345824).
	As to claim 8, Kanazawa teaches all the limitations of the instant invention as detailed above with respect to claim 7, but doesn’t specify the moving means enables the eye refractive power measurement unit to move to the retracted position vertically upwards relative to a base of the apparatus and above the examination position. In the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koyama (JP H07-194540) with human translation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 31, 2022